TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 6, 2018



                                      NO. 03-18-00036-CR


                               Ronald Deshon Runels, Appellant

                                                 v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOULAND
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that appellant entered a plea of

“not true” to the second enhancement allegation listed in the judgment and that the jury found the

allegation to be “true.” The judgment, as modified, is affirmed. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.